Citation Nr: 1743145	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of service connection for a right elbow disorder.

2.  Whether new and material evidence has been obtained to reopen a claim of service connection for a bilateral knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1980.

This appeal to the Board of Veterans' Appeals (BVA) is from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, declined to reopen the claims for service connection for a right elbow condition, a right knee disability, and a left knee disability, and which denied the claims for service connection for depression, anxiety, and PTSD. 

As concerning his claimed psychiatric disability, the Board notes that the Veteran has asserted that he suffers from various psychiatric conditions, including anxiety, depression, and PTSD.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a videoconference hearing before the undersigned in March 2017.  A transcript of that hearing is of record.  

At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  See 38 C.F.R. § 20.709 (2016).  However, no further evidence was submitted.

The reopened claims for service connection for a right elbow disorder and a bilateral knee disability, as well as the claim for service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 rating decision denied the Veteran's claims of entitlement to service connection for a right elbow disability, a right knee disorder, and a left knee disorder.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claims for a right elbow disability and a bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The RO's August 2009 rating decision denying the Veteran's claims of entitlement to service connection for a right elbow disability, a right knee disorder, and a left knee disorder is final and binding based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.201, 20.202, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since that decision to reopen the service connection claim for a right elbow disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  New and material evidence has been received since that decision to reopen the service connection claim for a bilateral knee disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for a right elbow disability, a right knee disorder, and a left knee disorder was denied on the merits in an August 2009 rating decision.  A letter dated that same month notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2016).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the August 2009 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2016). 

New and material evidence has been received concerning the issues of entitlement to service connection for a right elbow disability and a bilateral knee disorder in the form of the Veteran's sworn testimony at his March 2017 Board hearing concerning the onset and continuity of his right elbow and bilateral knee pathology.  At the time of the August 2009 rating decision, evidence of continuing right elbow and bilateral knee symptoms during and since his active service was not of record.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010) (noting that the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial, which is a "low threshold").  See, too, Duran v. Brown, 7 Vet. App. 216, 220 (1994) and Justus v. Principi, 3 Vet. App. 510, 513 (1992) (reflecting that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion).  Therefore, reopening is warranted.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for a right elbow disorder and a bilateral knee disability are reopened.


REMAND

Unfortunately, the reopened claims for service connection for a right elbow disorder and a bilateral knee disability, as well as the claim for service connection for a psychiatric disability, must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

Initially, the Board notes that VA was unable to locate the Veteran's complete service treatment records (STRs) from his period of active duty.  Specifically, the record reflects that, in conjunction with the Veteran's prior claim for service connection, VA issued a Formal Finding of Unavailability of Service Records, which determined that all efforts to obtain the Veteran's complete STRs have been exhausted and that future attempts would be futile, as the records are not available.  See July 2009 Memorandum from F.H.S., Military Records Specialist.  Subsequent attempts by VA to obtain additional STRs were similarly unsuccessful.  See, e.g., May 2013 VA Request for Information (noting that the Veteran's service treatment records consisted solely of dental records and containing a Personnel Information Exchange System (PIES) response reflecting that "there are no additional STRs . . . for this individual").  Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's treatment records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

There is, however, no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer, 19 Vet. App. at 217-18 (declining to apply an "adverse presumption" where records had been lost or destroyed while in Government control that would have required VA to disprove the claimant's allegation of injury or disease in service because bad faith or negligent destruction of the documents had not been shown).  Moreover, the case law does not lower the legal standard for proving a claim for service connection in this circumstance; that is, there is no reverse presumption requiring the granting of the claim; instead, this merely increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claim.  Russo, 9 Vet. App. at 51.  See also Cuevas, 3 Vet. App. at 548.

Thus, missing records concerning a Veteran's military service, while indeed unfortunate, do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition claimed and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367).

Here, the Veteran testified at his March 2017 Board hearing that he suffered injuries to his right elbow and bilateral knees during his active service, and that he received treatment for these injuries during his active service.  See March 2017 Board Hearing Transcript (noting that he injured his right elbow during active service and underwent surgery to remove a bone fragment; and reporting that his knee injuries resulted from an in-service automobile accident and that he received treatment, including x-rays of his knees, during his active service).  He additionally testified that he experienced psychologically stressful events and subsequent symptoms during and since his active service, although he did not seek treatment for his condition until many years after his discharge.  See id. (reporting that he was among the first to arrive at an accident scene where a fellow service member was killed, and that he has experienced psychiatric symptoms, including nightmares, since that time).  

Despite the fact that the STRs from the Veteran's period of active duty are missing, he is competent to report experiencing orthopedic and psychiatric symptoms during and since his active service, as the onset, frequency, and duration of such symptoms are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay statements are competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.).  The Veteran is also competent to report undergoing medical treatment for right elbow and bilateral knee symptoms during his active service, and continuing in the years following his discharge.  Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-470; Barr, 21 Vet. App. at 307-08; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting the onset and continuity of his right elbow, bilateral knee, and psychiatric pathologies, or his in-service and post-service medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Nevertheless, there is no medical evidence of record reflecting definitive diagnoses of his claimed conditions.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And the Veteran has not been afforded VA examinations concerning his claimed conditions.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim). 

Given his contentions, and in light of VA's heightened duty to assist, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See McLendon, 20 Vet. App. at 83.  Therefore, on remand, he should be afforded appropriate VA examinations for opinions as to the nature and likely etiology of his claimed right elbow, bilateral knee, and psychiatric disabilities.

Additionally, there is evidence that additional pertinent evidence remains outstanding.  In this regard, the Veteran reported at his March 2017 Board hearing that he "went to Brockton" in 1987 for treatment for his bilateral knees.  See March 2017 Board Hearing Transcript (reporting that, in 1987, he sought treatment for his knee symptoms at "Brockton" where he was told that he "was getting arthritis in [his knees] because the bursa w[ere] gone").  He also indicated that he received treatment for his conditions at Falmouth Hospital and Cape Cod Hospital.  See, e.g., April 2013 Correspondence from the Veteran's Attorney.  The Veteran provided authorization and release forms for treatment records from Falmouth and Cape Cod Hospitals, and the RO submitted records requests to those facilities in April 2015.  See April 2013 Development Letters.  In May 2013, Cape Cod Healthcare submitted two letters, one indicating that there was "no record of the date of service requested" and another stating "No records for Post traumatic stress disorder at Falmouth.  Inpatient at Cape Cod Hospital only."  See May 2013 Correspondence from Cape Cod Healthcare (additionally noting that the "authorization is not dated").  The Board does not consider these communications to constitute a sufficient negative response.  As such, the Board finds that, on remand, the Veteran should be afforded the opportunity to clarify the timeframe and nature of his treatment and to resubmit the necessary authorization and release forms in order to make additional requests for these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Further, as noted in the introduction above, the record was held open for 60 days following the hearing so that he could submit additional evidence concerning his asserted in-service psychological stressor, namely the death of a fellow Marine at Camp Lejeune in October 1980.  See March 2017 Board Hearing Transcript.  Although no such evidence was submitted, the Board finds that, as the claim is being remanded, the Veteran should again be afforded the opportunity to provide the records

Moreover, at his March 2017 Board hearing, the Veteran provided additional information concerning his active duty service, specifically noting that he underwent right elbow surgery at Camp Lejeune Naval Hospital in North Carolina in approximately 1977 and that he received treatment following his in-service automobile accident at Camp Casey in Dongducheon, South Korea in approximately 1979.  See March 2017 Board Hearing Transcript.  In light of this information, the Board finds that further attempts should be made to obtain the Veteran's service records.  

Finally, any outstanding VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories to request complete copies of all service treatment records and service personnel records, dated from December 1976 to November 1980, in light of the Veteran's reports of receiving medical treatment at Camp Lejeune Naval Hospital in North Carolina in approximately 1977 and at Camp Casey in Dongducheon, South Korea in approximately 1979.

Additionally, given the assertion that the Veteran witnessed the death of a fellow servicemember in October 1980 at Camp Lejeune, North Carolina, appropriate requests must be made for any records necessary to verify the Veteran's reported in-service stressor, to include verification of his duty stations and locations during his active service and verification of the death of Antonio Ortega, Jr. on October 10, 1980 at Camp Lejeune, North Carolina.  See March 2017 Board Hearing Transcript.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim.  In particular, any additional information he is able to provide concerning the timeframe and nature of his treatment at Falmouth Hospital, Cape Cod Hospital, and "Brockton" should be requested.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Make arrangements to obtain all outstanding VA treatment records and associate them with the claims file.  

In this regard, if it is determined that the Veteran's reference to "Brockton" at his March 2017 Board hearing refers to the VA healthcare facility in Brockton, Massachusetts, the RO should make arrangements to obtain such records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  After completion of the above development, schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed right elbow and bilateral knee disabilities.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination.  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe all current disorders affecting the Veteran's right elbow and bilateral knees found to be present.

As to each identified right elbow disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In addition, if any right elbow arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service. 

In rendering these opinions, the examiner(s) must consider and address the Veteran's statements and testimony, including the March 2017 Board Hearing Testimony, concerning the Veteran's reported in-service injury and surgical procedure and his post-service right elbow manifestations.  

The examiner is advised that, as discussed in detail above, the Veteran is competent to report that he injured his right elbow during his active service, that he underwent right elbow surgery during his active service, and that he experienced continued right elbow symptomatology during and since his active service, as such matters are certainly capable of lay observation.  The examiner is also advised that the Board finds his testimony concerning the onset and continuity of his right elbow symptoms to be credible.

As to each identified disorder affecting his bilateral knees, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In addition, if any arthritis of the left or right knee is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service. 

In rendering these opinions, the examiner(s) must consider and address the Veteran's statements and testimony, including the March 2017 Board Hearing Testimony, concerning the Veteran's reported in-service injury to his knees and his post-service knee manifestations.  

The examiner is advised that, as discussed in detail above, the Veteran is competent to report that he injured his knees during his active service, that he underwent treatment for such injury during his active service, and that he experienced continued bilateral knee symptomatology during and since his active service, as such matters are certainly capable of lay observation.  The examiner is also advised that the Board finds his testimony concerning the onset and continuity of his bilateral knee symptoms to be credible.


The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board again emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner(s) must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed psychiatric disability.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination.  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed. 

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation. 

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe all current psychiatric disorders found to be present.

As to each identified psychiatric disorder, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering this opinion, the examiner must consider and address the Veteran's statements and testimony, including the March 2017 Board Hearing Testimony, concerning the Veteran's reported in-service stressor of witnessing the death of fellow servicemember in an automobile accident at Camp Lejeune in October 1980, as well as the reported in-service onset and post-service continuity of his psychiatric symptomatology.  

The examiner is advised that, as discussed in detail above, the Veteran is competent to report experiencing stressful events and psychiatric manifestations during his active service, as such matters are certainly capable of lay observation.  The examiner is also advised that the Board finds his testimony concerning the onset and continuity of his psychiatric symptoms to be credible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board again emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner(s) must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


